DETAILED ACTION
	Examiner acknowledges receipt of the reply filed 3/8/2021, filed in response to the restriction requirement mailed 9/8/2020.
Claims 1-10, 12, and 14 are pending. Claims 7-10 are withdrawn from further consideration for the reasons set forth below.
Claims 1-6, 12, and 14 are being examined on the merits in this office action.

Examiner requests that applicant appropriately amend the claim status of the withdrawn claims, in compliance with MPEP guidelines.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of SEQ ID NO:7 as the representative species a peptide in the reply filed 3/8/2021  is acknowledged.  The election was made without traverse. Claims 1-6, 12 and 14 read on the elected species.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/2021.


Drawings
The drawings are objected to because Fig 16 is missing a label/unit of measurement on the y-axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Sequence Compliance
This application is objected to because the peptide sequences on pages 28, and 29, 31, 56, and 57 are not associated with a sequence identifier (a SEQ ID NO).  All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422.  Applicant must amend the specification in response to this office action and must confirm that all peptide sequences of the specification are included in the sequence listing.  
Examiner requests that the Applicants review the entire specification to confirm that all of the peptides, as required, comply with MPEP § 2421-2422.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 12, and 14 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The MPEP states that the 
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of 
For written description, the analysis considers
(a) Actual reduction to practice, 
(b) Disclosure of drawing or structural chemical formulas, 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and 
(d) Representative number of examples.
In the instant case, the claims are drawn to an  isolated peptide comprising at least five amino acid residues of which there is: at least one amino acid residue selected from the group consisting of D-epsilon-lysine, epsilon lysine, D-delta-ornithine, L-delta-ornithine, D-gamma-2,4-diaminobutyric acid, L-gamma-2,4-diaminobutyric acid, D-beta-2,3-diaminopropionic acid, and L-beta-2,3-diaminopropionic acid amino acid residues; and at least one other amino acid residue selected from the group consisting of non-epsilon-lysine, non-delta-ornithine, non-gamma-2,4-diaminobutyric acid and non-beta-2,3-diaminopropionic acid amino acid residue; wherein the peptide has reduced or no cytotoxicity when compared to an equivalent peptide without the at least one amino acid residue selected from the group consisting of epsilon-lysine, delta-ornithine, gamma-2,4-diaminobutyric acid, and beta-2,3-diaminopropionic acid residue. 

The specification does not provide any further structural guidelines for peptides that fall within the claim scope.   (a)  Actual reduction to practice/ (b) disclosure of drawing or structural chemical formulas:
The specification describes specific peptides at SEQ ID NOs 7-19.  SEQ ID NO:1 is Mastoparan B.  Mastoparans are a family of pore-forming peptides from wasp venom.  SEQ ID NOs: 7-10 which have the same amino acid sequence as instant SEQ ID NO:1 but have an epsilon-lysine substituted at the lysine at amino acid positions 2, 4, 11, and 12, respectively.  SEQ ID NO:2 is mellitin.  Mellitin is a naturally occurring host defense peptide from bee venom (Apis mellifera) with well-known pore forming properties in both mammalian and microbial cells.  SEQ ID NOs: 11-16 which have the same amino acid sequence as instant SEQ ID NO:2 but have an epsilon-lysine substituted at the lysine at amino acid positions 7, 21, or 23, or amino acid position combinations thereof.  SEQ ID 
Examiner expressly states that although the claims recite that a peptide can comprise at least one amino acid consisting of D-epsilon-lysine, epsilon lysine, D-delta-ornithine, L-delta-ornithine, D-gamma-2,4-diaminobutyric acid, L-gamma-2,4-diaminobutyric acid, D-beta-2,3-diaminopropionic acid, and L-beta-2,3-diaminopropionic acid amino acid, only epsilon-lysine was reduced to practice.  There is no guidance for the skilled artisan of peptides relating to D-delta-ornithine, L-delta-ornithine, D-gamma-2,4-diaminobutyric acid, L-gamma-2,4-diaminobutyric acid, D-beta-2,3-diaminopropionic acid, and L-beta-2,3-diaminopropionic acid amino acid.  
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed: and (d) Representative number of examples:
The invention involves an unlimited number of peptides. However, the specification only provides guidance for peptides comprising epsilon-lysine.  There is no guidance for the skilled artisan relating to peptides comprising D-delta-ornithine, L-delta-ornithine, D-gamma-2,4-diaminobutyric acid, L-gamma-2,4-diaminobutyric acid, D-beta-2,3-diaminopropionic acid, or L-beta-2,3-diaminopropionic acid amino acid.  Moreover, the specification fails to provide a structure/function correlation that would allow for the skilled artisan to identify peptides that would have reduced or no cytotoxicity compared to a peptide that was modified with an epsilon-lysine, delta-ornithine, gamma-2,4-diaminobutyric acid, or beta-2,3-diaminopropionic acid.
Specific peptides of the instant claims are SEQ ID NOs 7-19. 
Eur. J. Biochem. 269: 923–932 (2002)-previously cited) peptides of completely different amino acid sequences that also include epsilon and non-epsilon lysine residues.  Examiner notes that the peptides of Sahal et al. and Tam et al. have very different amino acid sequences and compositions, and there is no shared common core backbone.
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic (e.g., reduces a side effect associated with the other anticancer agent) and/or a functional/structural characteristic without any disclosed correlation between function and structure of the biomolecule beyond the examples presented, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, and even some generic structural features and several distinct species are given (e.g. claims 5 and 6), the claims lack written description because there is no disclosure of a correlation between function and structure of the peptides beyond peptides disclosed in the examples in the specification.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam et al. (Eur. J. Biochem. 269: 923–932 (2002)-previously cited).
Tam et al. is a journal article that teaches antimicrobial dendritic peptides the reference teaches antimicrobial peptide within epsilon lysine backbone comprising epsilon-lysine residues and non-epsilon lysine residues conjugated to arginine, leucine, or tyrosine at its alpha carbon (e.g., Fig. 1).  Tam et al. teach dendrimeric peptides selective for microbial surfaces have been developed to achieve broad antimicrobial activity and low hemolytic activity to human erythrocytes (abstract).  The dendrimeric core is an asymmetric lysine branching tethered with two to eight copies of a tetrapeptide (R4) or an octapeptide (R8). The R4 tetrapeptide (RLYR) contains a Id.  The isolated peptides comprise an epsilon-lysine backbone comprising epsilon-lysine residues and non- epsilon-lysine conjugated to arginine, lysine, or tyrosine at its alpha carbon (Figs 1-2, Table 1).  Results indicate that the tetravalent and octavalent dendrimeric short peptides display properties desirable in antimicrobials. They are broadly active with very similar potency against 10 test organisms, but are also less toxic and more proteolytic resistant than the corresponding linearly repeating peptides [equivalent peptide without an epsilon lysine] (Figs. 1, 4 and 5; Table 1-6, pp. 929-930).  Accordingly, the limitations of claims 1-3 are satisfied. Regarding claim 4, the peptides range in length between 8-64 amino acids (Table 1).  Regarding claim 12, the peptides were incubated with fresh human erythrocytes to assess hemolysis.  The compositions comprising the peptides used in the hemolytic assays are construed to be pharmaceutical compositions (pp. 926-929).

Claim(s) 1-4, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahal et al. (WO 2007/023509- previously cited).
Sahal et al. teach cationic peptides that form an amphipathic helices.  Claim 5 of Sahal et al. teaches a peptide that comprises epsilon and non-epsilon lysine residues.  Sahal et al. does not expressly teach that the peptide has reduced or no cytotoxicity bactericidal concentration (MBC) (claim 7, Ex. 4, Table 1).  The peptides of Sahal et al have antimicrobial activity against E. coli and S. aureus (e.g., Ex. 4).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the peptides of Sahal et al. have reduced or no cytotoxicity when compared to an equivalent peptide without an epsilon-lysine.  The cited art taken as a whole demonstrates a reasonable probability that the peptide has reduced cytotoxicity compared to an equivalent peptide.  The prior art is either identical or sufficiently similar to the claimed isolated peptides comprising an epsilon-lysine that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
	Merely because a characteristic is not disclosed in a reference does not make the known characteristic patentable. The new the claimed peptides possesses inherent characteristics which might not be displayed in the tests used in Sahal et al.  Clear evidence that the peptide of Sahal et al does not possess a critical characteristic that is possessed by the claimed peptides would advance prosecution and might permit allowance of claims to applicants' claim peptides.
Accordingly, the limitations of claims 1 and 3 are satisfied.  Regarding claim 2, the peptide of Sahal et al. does not comprise epsilon-polylysines.  Regarding claim 4, peptides of Sahal et al. are between 5-100 amino acids in length.  Regarding claim 12, the peptides were incubated with HeLA cells to assess cytotoxicity.  The compositions .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claims 1-4, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Tam et al. (Eur. J. Biochem. 269: 923–932 (2002)- cited in IDS filed 7/31/2019), and further in view of Achouri et al. (Drug development and industrial pharmacy 39: 1599-1617 (2012)).
Tam et al. is a journal article that teaches antimicrobial dendritic peptides the reference teaches antimicrobial peptide within epsilon lysine backbone comprising epsilon-lysine residues and non-epsilon lysine residues conjugated to arginine, leucine, Id.  The isolated peptides comprise an epsilon-lysine backbone comprising epsilon-lysine residues and non- epsilon-lysine conjugated to arginine, lysine, or tyrosine at its alpha carbon (Figs 1-2, Table 1).  Results indicate that the tetravalent and octavalent dendrimeric short peptides display properties desirable in antimicrobials. They are broadly active with very similar potency against 10 test organisms, but are also less toxic and more proteolytic resistant than the corresponding linearly repeating peptides [equivalent peptide without an epsilon lysine] (Figs. 1, 4 and 5; Table 1-6, pp. 929-930). The peptides range in length between 8-64 amino acids (Table 1).  
Tam et al. do not expressly teach or suggest an ophthalmic preparation comprising the antimicrobial peptides comprising at least one epsilon-lysine residue.
Achouri et al. teach recent developments in ocular drug delivery. The conjunctiva contributes to the lubrication and protection of the eye by producing mucus and antimicrobial peptides. The conjunctiva is highly vascularized and plays an important 

Claims 1-4, 12, and 14 are obvious in view of the teachings of Tam et al. and Achouri et al.

Claims 1-4, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Sahal et al. (WO 2007/023509- previously cited), and further in view of Achouri et al. (Drug development and industrial pharmacy 39: 1599-1617 (2012)).
Sahal et al. teach cationic peptides that form an amphipathic helices.  Claim 5 of Sahal et al. teaches a peptide that comprises epsilon and non-epsilon lysine residues.  Sahal et al. does not expressly teach that the peptide has reduced or no cytotoxicity when compared to an equivalent peptide without an epsilon-lysine.  However, the reference does teach that the peptide is not cytotoxic against HeLA cells at its minimal bactericidal concentration (MBC) (claim 7, Ex. 4, Table 1).  The peptides of Sahal et al have antimicrobial activity against E. coli and S. aureus (e.g., Ex. 4).  
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the peptides of Sahal et al. have reduced or no cytotoxicity when compared to an equivalent peptide without an epsilon-lysine.  The cited art taken as a whole demonstrates a reasonable probability that the peptide has reduced cytotoxicity compared to an equivalent peptide.  The prior art is either identical or sufficiently similar to the claimed isolated peptides comprising an epsilon-lysine that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.  
	Sahal et al. do not expressly teach or suggest an ophthalmic preparation comprising the antimicrobial peptides comprising at least one epsilon-lysine residue.
Achouri et al. teach recent developments in ocular drug delivery. The conjunctiva contributes to the lubrication and protection of the eye by producing mucus and antimicrobial peptides. The conjunctiva is highly vascularized and plays an important role as a protective barrier on the ocular surface since tight junctions are present on the apical surface of its cells. In fact, it is considered as a non-productive route with respect to ocular drug administration, since drug penetrating the conjunctiva is thought to reach general blood circulation rather than intraocular segments. In addition to the conjunctiva, the naso-lachrymal duct is known to contribute to the systemic absorption of locally distilled drug. For certain anterior segment pathologies, this may be enough to produce an effect, as exemplified by the choice of intraocular pressure lowering drugs. However, this systemic absorption represents an obstacle to posterior segment applications, since the intraocular drug levels achieved are often below effective concentrations. For this reason, drug administration via the subconjunctival route is increasing seen as a promising way to enhance the efficacy of topical drug application1 (p. 1602).  The reference teaches various delivery methods including the use of cyclodextrins (CDs), polymeric gels, bioadhesive gels, temperature induced gelation, liposomes, microemulsions, and nanoparticles in ophthalmic drug delivery systems (pp. 1603-1613).  Achouri et al. teach different ophthalmic preparations in which antibacterial agents have been successfully delivered to the eye (e.g., p. 1606-1609).
Accordingly, claim 14 is rendered obvious.
Claims 1-4, 12, and 14 are obvious in view of the teachings of Sahal et al. and Achouri et al.

Examiner comment
A peptide of LKLKSIVSWAKKVL (SEQ ID NO: 1), wherein at least one of the lysine residues (K) is an epsilon-lysine residue appears to be free the prior art.  SEQ ID NOs: 7-10 which have the same amino acid sequence as instant SEQ ID NO:1 but have an epsilon-lysine substituted at the lysine at amino acid positions 2, 4, 11, and 12, respectively.
The closest prior art to SEQ ID NO: 1 is Yang et al. (Journal of Asia-Pacific entomology 16: 349-355 (2013)).
SEQ ID NO: 1 has 100% identity with mastoparan-B (MP-B) which was isolated from the venom of the hornet, Vespa basalis (abstract).  The peptide has antimicrobial and hemolytic activities.  Id.  Yang et al. teach MP-B analogues after substituting certain amino acid residues.  Specifically, Yang et al. teach three MB-P analogues L3W, S5N, 
Yang et al. do not teach or suggest substitution of an alpha-lysine residue (amino acid positions 2, 4, 11, and 12 of SEQ ID NO:1) with any other amino acid, much less an epsilon-lysine. The skilled artisan would’ve not found it obvious to modify the alpha-lysine residues with epsilon-lysine, which would essentially change the alpha peptide backbone of SEQ ID NO:1 to an epsilon-peptide backbone.
Accordingly, the subject matter of instant claims 5 and 6 appears to be free the prior art.
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.  
Claims 1-4, 12, and 14 are rejected.  Claims 5 and 6 are objected.  Claims 7-10 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTINA M HELLMAN/Examiner, Art Unit 1654